Citation Nr: 1329535	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  09-51 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to service-connected 
pancreatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1975 to 
November 1979.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2009 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The Board has not only reviewed the physical claims file but 
also the file on the "Virtual VA" system to ensure a total 
review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Remand is required to obtain an addendum opinion.  Where VA 
provides the veteran with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate 
examination in a secondary service connection claim must 
address aggravation; a statement indicating that a disorder 
is not related to a service-connected disorder generally 
does not address the issue of aggravation.  El-Amin v. 
Shinseki, 26 Vet. App. 136, 140 (2013).  In this case, the 
August and September 2009 examination and addendum opinion 
noted that the diabetes was not related to service or to the 
Veteran's service-connected pancreatitis.  Aggravation was 
not discussed.  Accordingly, remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical 
Center and obtain and associate with the 
paper or virtual claims file all 
outstanding records of treatment.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact must 
clearly be documented in the claims file.  
Efforts to obtain these records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified and this should 
be documented for the record.  Notice must 
be provided to the Veteran and his or her 
representative.  

2. After any additional records are 
associated with the claims file, obtain an 
addendum opinion regarding the etiology of 
his diabetes mellitus from the VA examiner 
who conducted the 2009 examination and 
provided the 2009 opinion.  The entire 
claims file (i.e., both the paper claims 
file and any electronic medical records) 
should be made available to and be 
reviewed by the examiner, and it should be 
confirmed that such records were available 
for review.  If the examiner does not have 
access to electronic medical records, any 
such relevant treatment records must be 
printed and associated with the paper 
claims file so they can be available to 
the examiner for review.  The rationale 
for all opinions expressed must be 
provided.  If an opinion cannot be 
provided without resort to speculation, it 
must be noted in the opinion report, and a 
rationale provided for that conclusion.  
The examiner must provide an opinion, in 
light of prior examination findings and 
the service and post-service evidence of 
record whether it is at least as likely as 
not (50 percent or greater probability) 
that the Veteran's service-connected 
pancreatitis aggravated his currently 
diagnosed diabetes mellitus, type II. 

3.  Review the opinion report to ensure 
that it is in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the AMC must 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

